Citation Nr: 0022232	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  95-01 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for stomach pains as 
secondary to an undiagnosed illness.

2.  Entitlement to service connection for headaches as 
secondary to an undiagnosed illness.

3.  Entitlement to service connection for muscle soreness as 
secondary to an undiagnosed illness.

4.  Entitlement to service connection for chills and fever as 
secondary to an undiagnosed illness.

5.  Entitlement to service connection for eye socket pain as 
secondary to an undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue as 
secondary to an undiagnosed illness.

7.  Entitlement to service connection for memory loss as 
secondary to an undiagnosed illness.

8.  Entitlement to service connection for nonspecific 
dermatitis of the left buttock as secondary to an undiagnosed 
illness.

9.  Entitlement to a compensable evaluation for recurrent 
urinary tract infection with associated fatigue.

10.  Entitlement to an increased evaluation for retropatellar 
pain syndrome of the left knee, currently evaluated as 10 
percent disabling.

11.  Entitlement to an increased evaluation for retropatellar 
pain syndrome of the right knee, currently evaluated as 10 
percent disabling.

12.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

13.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel



INTRODUCTION

The veteran had active service from October 1984 to July 
1992.  The veteran also had Southwest Asia service, and is 
the recipient of various medals and commendations which 
include the Southwest Asia Service Medal and the Kuwait 
Liberation Medal.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought a 
compensable evaluation for right and left knee disorders.  
Thereafter, a February 1999 rating decision increased the 
evaluations for these disabilities to 10 percent each, 
effective from October 29, 1993.  The veteran has continued 
the appeal.

The Board further notes that since the rating criteria for 
the genitourinary system were revised effective October 8, 
1994, the Board is precluded from applying the new rating 
criteria prior to the effective date of the new criteria.  
See VAOPGCPREC 3-2000.  After the effective date of the 
change in rating criteria, manifestations must be considered 
under both the "old" and "new" rating criteria, and the 
rating assigned should be in accordance with whichever 
criteria are more favorable.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).


FINDINGS OF FACT

1.  Symptoms of stomach pains, headaches, muscle soreness, 
chills and fever, eye socket pain, and chronic fatigue, have 
been diagnosed as manifestations of service-connected and 
nonservice-connected disability; separate disability 
associated with any of these symptoms and memory loss have 
not been shown and are not causally linked to service or 
service-connected disability.

2.  The veteran has presented objective evidence of chronic 
disability manifested by symptoms of nonspecific dermatitis 
of the left buttock, due to an undiagnosed illness; however, 
the disability was not present in the Southwest Asia theater 
of operations and has not been manifest to a compensable 
degree since service.

3.  Under the criteria of Diagnostic Code 7512 in effect 
prior to October 8, 1994, service-connected recurrent urinary 
tract infection with associated fatigue was manifested by 
symptoms that more nearly approximated moderate impairment 
with diurnal and nocturnal frequency and pyuria, but not 
moderately severe chronic cystitis with diurnal and nocturnal 
frequency with pain and tenesmus.  

4.  From October 8, 1994, recurrent urinary tract infection 
with associated fatigue is manifested by symptoms that 
require long-term drug therapy, 1-2 hospitalizations per year 
and/or intermittent intensive management under the "new" 
criteria for the genitourinary system, and moderate 
impairment with diurnal and nocturnal frequency and pyuria 
but not moderately severe chronic cystitis with diurnal and 
nocturnal frequency with pain and tenesmus under the "old" 
criteria; neither criterion is more favorable than the other.  

5.  The veteran's retropatellar syndrome of the left knee is 
manifested by symptoms that do not more nearly approximate 
moderate impairment of the left knee.

6.  The veteran's retropatellar syndrome of the right knee is 
manifested by symptoms that do not more nearly approximate 
moderate impairment of the right knee.

7.  An unappealed rating decision, dated in August 1992, 
denied service connection for a low back disorder and a left 
ankle disorder.  The evidence submitted since the unappealed 
August 1992 rating decision is either cumulative and 
redundant, or does not bear directly and substantially upon 
the issues at hand, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.






CONCLUSIONS OF LAW

1.  The claims for service connection for stomach pains, 
headaches, muscle soreness, chills and fever, eye socket 
pain, chronic fatigue, and memory loss are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Undiagnosed illness manifested by chronic symptoms of 
nonspecific dermatitis of the left buttock, was not incurred 
in active service in Southwest Asia.  38 U.S.C.A. §§ 1117, 
5107(b) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.317 
(1999).

3.  The schedular criteria for an increased evaluation to 10 
percent, but not higher, for recurrent urinary tract 
infection with associated fatigue have been met under the 
applicable rating criteria in effect prior to October 8, 
1994.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.115a, Diagnostic Code 7512 (immediately 
prior to October 8, 1994).

4.  The schedular criteria for an increased evaluation to 10 
percent, but not higher, for recurrent urinary tract 
infection with associated fatigue have been met under the 
applicable criteria in effect both before and after October 
8, 1994; neither criterion is more favorable than the other.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.115b, Diagnostic Code 7512 (effective immediately prior to 
and after October 8, 1994).

5.  The schedular criteria for an evaluation in excess of 10 
percent for retropatellar pain syndrome of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (1999).

6.  The schedular criteria for an evaluation in excess of 10 
percent for retropatellar pain syndrome of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1999).

7.  The August 1992 rating decision which denied service 
connection for a low back disorder and a left ankle disorder 
is final; new and material evidence has not been received to 
reopen the claims.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Stomach Pain, 
Headaches, Muscle Soreness, Chills and Fever, Eye Socket 
Pain, Chronic Fatigue, Memory Loss, and Nonspecific 
Dermatitis of the Left Buttock, Claimed as Secondary to an 
Undiagnosed Illness

Background

The appellant is seeking service connection for various 
claimed disabilities.  Under pertinent law and Department of 
Veterans Affairs (VA) regulations, service connection may be 
granted for a disability which is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. §3.303(b)(1999).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection of the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and certain stated disabilities, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(1999).  For purposes of § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, nonmedical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2) (1999).  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 38 
C.F.R. Part 4 for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  38 C.F.R. § 3.317(a).

For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

The Court recently rejected the General Counsel's opinion 
with respect to the requirement of the General Counsel's 
fourth element to complete a well-grounded Persian Gulf 
claim, determining that for a Persian Gulf claim to be well 
grounded, "a claimant need only present some evidence (1) 
that he or she is 'a Persian Gulf veteran'; (2) 'who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
[38 C.F.R. § 3.317]'; (3) which "became manifest either 
during active military, naval or air service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2001'; and (4) that such symptomatology 'by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.'  38 U.S.C.A. § 501(a) (West 1991); 
38 C.F.R. § 3.317(a)(1) (1999); Neumann v. West, No. 98-1410, 
slip op. at (U.S. Vet. App. July 21, 2000).  

The Board notes that the RO denied the claims for service 
connection for the multiple disabilities, apart from a skin 
disability, claimed as undiagnosed illness on the basis of a 
failure to demonstrate disability, not the failure to 
demonstrate that such symptomatology 'by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  Accordingly, the determination 
in Neumann did not effect the basis of these adjudications by 
the RO.  With respect to the skin disorder, the RO originally 
explained in the January 1996 statement of the case that the 
claim was denied the on the basis of no competent medical 
evidence of a skin disability currently.  In the March 1999 
supplemental statement of the case, the claim for service 
connection for a skin disability due to undiagnosed illness 
was denied on the basis that the skin disability was 
diagnosed as dermatitis, and therefore was not an undiagnosed 
illness.  Once again, the bases for the denial of this claim 
was not affected by Neumann, and thus no remand for the RO to 
review these claims based upon the recent Court decision is 
warranted. 

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

The veteran's DD Form 214 indicates that the veteran had four 
years, three months and forty-nine days of foreign service, 
and that he was the recipient of the Southwest Asia Service 
Medal and the Kuwait Liberation Medal.

Service medical records reflect no relevant complaints or 
findings at the time of the veteran's enlistment examination 
in August 1984.  Eye examination in October 1984 revealed 
negative findings, and in November 1984, the veteran reported 
pulling a muscle.  In February 1985, the veteran complained 
of ankle pain and the assessment was muscle skeletal pain.  
In September 1985, the veteran reported a hip injury, and the 
assessment was muscle skeletal pain.  December 1985 
examination revealed complaints of stomach cramps and 
headache, and the impression was gastroenteritis.  No 
abdominal tenderness was noted at this time.  March 1986 
optometric examination again revealed negative findings.  
Periodic examination in November 1987 indicated no relevant 
complaints or findings.

Service medical records further reveal that in December 1988, 
the veteran complained of headache, muscle soreness, and 
nocturnal chills.  In July 1989, the veteran's complaints 
included body ache and headache, and the assessment was 
tonsillitis.  Later in July 1989, the veteran's complaints 
included soreness in both hands and elbows with tingling in 
the hands and a rash on the elbow.  A rash was observed on 
the hands extending to the elbows.  The assessment was 
allergic reaction versus scabies versus viral rash.  The 
following day, it was noted that these symptoms were almost 
gone.  In October 1991, the veteran injured his left knee 
while playing football.  At this time, there was no mention 
of any injury to the neck area.  In January 1992, the veteran 
complained of right-sided abdominal pain on urination for the 
previous two days.

In his original application for compensation filed in August 
1992, the veteran's listed disabilities did not include 
disorders associated with stomach pain, headaches, muscle 
soreness, chills and fever, eye socket pain, chronic fatigue, 
a skin disability or memory loss.

Private medical records for the period of June 1993 to June 
1994 reflect that in June 1993, the veteran's complaints 
included body ache, chills and headache associated with a 
diagnosis of urinary tract infection.  In June 1994, symptoms 
including headache were again assessed as urinary tract 
infection.

Additional private medical records from September 1994 
reflect the veteran's report of recurrent episodes of fever, 
urinary frequency, chills, and burning.  

VA outpatient records from September 1994 reveal complaints 
of malaise associated with a diagnosis of recurrent urinary 
tract infections.  In October 1994, the veteran reported 
recurrence of nontender, nonpruritic rash on the left buttock 
that sometimes occurred with swelling of glands in the left 
groin area.  He also reported a history of intermittent 
swollen glands, muscle aches, and headaches since Desert 
Storm.  Examination at this time revealed a 1 centimeter 
patch with small vesicles on the left buttock, and the 
impression was "R" buttock lesion.  In early December 1994, 
the assessment included migraine headaches.  

VA general medical examination in December 1994 revealed that 
the veteran reported a history of participating in Desert 
Storm from December 1990 to May 1991, and that during that 
time, he had no signs or symptoms of any illness.  He 
reported headaches which began when he was about to get out 
of the service which he described as pain in the neck and 
occipital portion of the head.  He also developed sore spots 
on his scalp and occasionally would have headaches in these 
areas.  Headache would also reportedly arise from 
aggravation.  He would experience intermittent headaches in 
the morning that would last for two to three hours and 
respond to Tylenol.  Headaches were also reported to be 
related to some swelling that would occur on the back of his 
neck.  

The veteran further described sharp stomach pains in the 
lower abdomen associated with coughing, and which were 
usually associated with a bladder problem he originally 
developed while in Germany in 1988 or 1989.  Hot spells and 
cold chills, eye socket discomfort, and muscle soreness were 
also reportedly associated with his bladder problem.  The 
veteran also reported the development of constant fatigue 
shortly before he departed the service in 1992, and that he 
was experiencing short-term memory loss which did not affect 
him industrially.  Finally, the veteran reported a skin rash 
on his buttocks.  

Examination revealed full range of motion of the low back and 
upper and lower extremities.  The diagnosis included periodic 
headaches which the examiner believed were occipital 
neuralgic headaches associated with a stiff neck.  It was 
noted that the veteran's neck was injured while he was 
playing football in Germany.  The diagnosis also included 
stomach pains that were considered to be lower abdominal 
pains associated with his bladder infection, muscle soreness 
in the same muscle area associated with his bladder 
infection, hot and cold episodes associated with the 
veteran's bladder infection, pain in the eyes associated with 
the veteran's bladder infection, short-term memory loss 
believed to be probably insignificant because of the lack of 
real problems noted by history, and a skin rash on the 
buttocks without current residuals.  

December 1994 VA X-ray reports with respect to the left 
shoulder and cervical spine note a history of injury with 
acromioclavicular (AC) joint protrusion and occipital 
headaches.  The impression was possible subluxation of the 
left AC joint and some loss of height of C5 anteriorly that 
could be either due to old trauma or was congenital in 
nature.

VA outpatient records from May 1995 reflect complaints of 
recurrent urinary tract infection with symptoms including 
arthralgia and eye pain.  At this time, examination revealed 
some dysfunction at the middle of the right neck, but 
evaluation of the eyes and skin apparently revealed negative 
findings.  In September 1995, the veteran complained of 
chills and fever, and there was an assessment of possible 
urinary tract infection.

VA outpatient treatment records for the period of July 1996 
to April 1997 reflect that in July 1996, the veteran's 
complaints included muscle soreness, and the diagnosis was 
recurrent urinary tract infection.  In November 1996, the 
veteran reported a rash on the left hip that occurred every 
three or four months.  More specifically, the veteran 
reported a chronic rash on the left buttock since "Desert 
Storm."  The veteran denied that there had been a diagnosis 
and examination revealed a one inch line of small vesicles 
with 2 centimeter dried lesions on the left buttocks only.  
The diagnostic impression was dermatitis.  In April 1997, the 
veteran complained of abdominal pain.

VA mental disorders examination in June 1997 revealed the 
veteran's report of short-term memory problems since 
returning from the Gulf.  The veteran also noted that he was 
subject to chronic severe headaches, perhaps twice a week or 
more frequent, for which he took Motrin.  He further 
complained of feelings of fatigue and tiredness, which had 
been present for some time.  Recent physical problems were 
noted to include bouts of abdominal pain and some eye 
complaints.  Mental status examination revealed that the 
veteran did not display noteworthy memory deficits or 
nonlinear thinking so that a distinct organic brain syndrome 
was not found.  Although the examiner concluded that the 
veteran presented with several of the common components of 
the so-called "Gulf War Syndrome," including fatigue, 
vaguely described memory loss and headaches, he did not 
present distinct psychiatric symptoms for any "full 
fledged" psychiatric condition.

VA June 1997 general medical examination revealed that the 
veteran reported the development of a left buttock rash which 
in Saudi Arabia, which had recurred every month to every 
other month ever since.  It always occurred in the same place 
on the left buttock and started after his return in 1991.  
The veteran also complained of fatigue and being tired, and 
recurrent urinary tract infection with symptoms of 
arthralgias, eye pressure pain, fever, abdominal discomfort, 
chills and headaches.  These additional systemic complaints 
would occur once every two months.  The infections would also 
be accompanied by fatigue and lack of endurance.  Examination 
of the left buttock revealed a hyerpigmented raised area with 
two 2-millimeter excoriated areas which revealed the 
subcutaneous skin.  The assessment included left buttock 
recurrent raised rash of undetermined etiology, chronic 
urethritis associated with arthralgias and other 
manifestations of pain and less commonly associated with 
frank, documented urinary tract infections, possibly 
suggestive of Reiter's syndrome, and fatigue, possibly 
secondary to chronic urethritis.  

The June 1997 examiner commented that the veteran's 
genitourinary symptoms were most compatible with recurrent 
Reiter's syndrome of a low level of chronicity evidenced by 
the veteran's history.  The examiner further commented that 
the etiology of the rash on the left buttock had yet to be 
determined.

An October 1997 witness statement from the veteran's former 
spouse reflects her observation of changes in the veteran 
since his return from the service, including stomach pains, 
muscle pains and forgetfulness.  

A VA treatment record from August 1997 reflects that the 
veteran complained of fever, and the diagnosis was urinary 
tract infection, cause unclear.

An October 1997 statement from the veteran's mother reflects 
her belief that the veteran had had memory lapses since his 
return from Desert Storm and that he additionally complained 
of aches, chills, pain and high fever.

A November 1997 witness statement from the veteran's sister-
in-law indicates that the veteran had headaches following 
service that she knew he never had before.  She also 
indicated that the veteran had experienced times when he was 
very forgetful.  

VA outpatient records for the period of November 1997 to 
March 1998 reflect that in November 1997, the veteran 
reported a two week history of isolated scaly patches which 
started on his back.  The diagnosis was probable fungal 
infection.  Later that month, the diagnosis included 
psoriasis versus eczema.  In March 1998, the veteran reported 
symptoms of fever and chills that were noted to be the same 
as with his previous urinary tract infection.  

VA genitourinary examination in July 1998 revealed that the 
examiner noted the veteran's history of a dermatitis 
occurring primarily over the right superior gluteal area, and 
that no definite etiology had bee found.  The last occurrence 
was noted to have been several weeks earlier.  The veteran 
also reported fatigue mostly associated with his urinary 
tract infection.  Examination at this time of the skin 
revealed hyperpigmented areas the size of a nickel and a 
quarter on the right superior gluteal area.  The impression 
was recurrent urinary tract infection, nonspecific recurrent 
dermatitis of the right gluteus, bilateral retropatellar pain 
syndrome, and history of left ankle sprain with continued 
easy sprainability.

VA outpatient treatment records for the period of August 1998 
to February 1999 reflect that in August 1998, the veteran 
reported a sore neck and body aches, and that there was a 
diagnosis of recurrent urinary tract infection.  In October 
1998, the veteran's symptoms included headache and soreness 
in glands described as symptoms typical of his urinary tract 
infection.  In November 1998, it was noted that the veteran 
had a recurrent rash on the left buttock area.  February 1999 
examination revealed a list of problems the veteran 
attributed to Persian Gulf service, including forgetfulness, 
intermittent rash on the buttocks, headaches, and 
intermittent joint aches.  


Analysis

With respect to the claims for service connection for stomach 
pain, headaches, muscle soreness, chills and fever, eye 
socket pain, and chronic fatigue, the Board initially notes 
that in order to qualify for the presumptive application of 
38 C.F.R. § 3.317, the claimed disabilities can not be 
attributed to any known diagnosis.  However, the Board 
further notes that these symptoms have been linked by 
competent medical evidence to both service-connected 
recurrent urinary tract infection with associated fatigue, 
and nonservice-connected Reiter's Syndrome.  As a result, the 
Board finds that service connection for these symptoms is 
precluded under this regulation.  See 38 C.F.R. 
§ 3.317(a)(1)(i) (1999).  While the Board does not find that 
memory loss has been associated by any medical evidence to a 
service-connected or nonservice-connected diagnosis, the 
Board finds that the record does not demonstrate the type of 
chronicity with respect to the treatment or complaints of 
this symptom since service, or a compensable level of 
disability, to establish compliance with (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period.  VAOPGCPREC 4-99 
(May 3, 1999).  While the Board recognizes that the Court 
recently overturned this General Counsel opinion with respect 
to the requirement of element (4) to complete a well-grounded 
claim, noncompliance with element (3) would still preclude 
service connection for memory loss under this regulation.  
See Neumann v. West, supra.  Since the RO ruling as to 
element 4 would be gratuitous, it is not a prejudicial error 
that must be returned to the RO to reconsider.  

In this regard, the vague subjective reports of memory loss 
by the veteran and other lay parties have not been 
objectively supported by mental status examination.  Whether 
lay evidence is sufficient to confirm "objectively" a 
"sign" of memory loss is, in the Board's view, a highly 
dubious proposition.  Even assuming that the regulation 
contemplates the grant of service connection on such lay 
evidence and without competent medical evidence to confirm 
objectively the memory loss, the lay evidence alone does not 
demonstrate manifestation of compensable degree.  There is no 
evidence that persuasively shows the memory loss causes 
material impairment in the industrial setting. The veteran 
himself reported in December 1994 that the memory loss was 
not affecting him in the work setting.  Since a disability 
manifested by memory loss was not present in service and 
certainly is not shown to a compensable degree post service, 
the veteran has not presented a well-grounded claim for 
service connection under 38 C.F.R. § 3.317.  

The Board has additionally considered entitlement to service 
connection for stomach pain, headaches, muscle soreness, 
chills and fever, eye socket pain, chronic fatigue, and 
memory loss without the assistance of 38 C.F.R. § 3.317.  In 
this regard, the Board notes that while the majority of these 
symptoms have been attributed to both service-connected and 
nonservice-connected diagnoses, the record does not contain 
evidence of current disability associated with any of these 
symptoms by themselves.  For example, while the veteran 
certainly has fatigue that has already been deemed by medical 
evidence in the record to be an additional manifestation of 
his recurrent urinary tract infection, there is no medical 
evidence of a diagnosis of a separate disorder characterized 
by fatigue.  The same holds true with respect to the symptoms 
of stomach pain, headaches, muscle soreness, chills and 
fever, eye socket pain, and memory loss.  

A fundamental element of a well-grounded claim is competent 
evidence of "current disability" (medical diagnosis) 
pursuant to cases such as Rabideau v. Derwinski, supra, and 
Brammer v. Derwinski, supra.  The Board further notes that 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  It has also 
been held that the regulatory definition of "disability" is 
the ". . . impairment of earning capacity resulting from 
such diseases or injuries and their residual conditions . . . 
."  38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  Under these criteria, the Board finds that 
"disability" has not been shown with respect to the 
symptoms of stomach pain, headaches, muscle soreness, chills 
and fever, eye socket pain, and memory loss, and that 
accordingly, these claims are not well grounded on the basis 
of no current disability.

The Board further notes that the veteran's claims are 
alternatively not well grounded as a result of the lack of 
competent medical evidence linking current disability 
associated with stomach pain, headaches, muscle soreness, 
chills and fever, eye socket pain, and memory loss to disease 
or injury in service or service-connected disability.  Caluza 
v. Brown, supra.  Although the December 1994 VA examiner does 
link then-current headaches to a neck injury in service, in 
view of the fact that the examiner alternatively linked 
cervical X-ray findings to either unidentified old trauma or 
congenital etiology, and did not specifically link the 
veteran's alleged in-service neck injury to current headache 
symptomatology, the Board finds that any correlation between 
the cervical X-ray findings, headache symptoms, and service 
is currently speculative in nature and not sufficient to 
provide the nexus element for a well-grounded claim.  Tirpak 
v. Derwinski, supra.  The Board further notes that the 
service medical records that reference the injuries sustained 
while playing football in October 1991 do not reference 
injury to the neck area.

Nor can the veteran and his lay witnesses establish the nexus 
element for any of these symptoms on the basis of continuity 
of symptoms because disability associated with stomach pain, 
headaches, muscle soreness, chills and fever, eye socket 
pain, chronic fatigue, and memory loss are not subject to lay 
observation under Savage v. Brown, supra.

As for the medical evidence of record, there is no medical 
evidence which relates any current disabilities associated 
with stomach pain, headaches, muscle soreness, chills and 
fever, eye socket pain, chronic fatigue, and memory loss to 
service.  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that a claim is plausible is required for the 
claim to be well grounded.  Grottveit v. Brown, supra.

By itself, 38 U.S.C.A. § 1154(b) would also not help the 
veteran, as this provision does not obviate the need for 
competent evidence linking current disability to service.

With respect to the claim for service connection for 
nonspecific dermatitis of the left buttock, the Board 
initially notes that the record reveals consistent and 
continual complaints related to a skin rash on the left 
buttock since 1994.  In addition, while there have been 
numerous diagnosis for this condition, most of the opinions 
of record have diagnosed a general skin disorder of unknown 
etiology, and most recently, a VA examiner diagnosed 
"nonspecific" recurrent dermatitis of the right gluteus.

Therefore, considering all the medical evidence of record, it 
does not appear that the cause of the veteran's nonspecific 
dermatitis of the left buttock has been determined.  In 
addition, the veteran's statements in regards to a 
description of this periodic rash are lay assertions of 
symptoms that address a determinative issue that is not 
specifically medical in nature.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).

The record does show that the veteran failed to mention this 
skin condition at the time of his original application for 
compensation in August 1992.  This problem has been recurring 
on a fluctuating level of intensity, reportedly since 
service, according to the veteran's statements of medical 
history beginning in December 1994, and by objective 
examination, since November 1996.  There is also evidence 
showing that this skin rash has persisted for more than 6 
months duration at a time.  The RO denied the claim on the 
basis that the skin disability has been diagnosed as 
"dermatitis," and therefore can not be deemed to be an 
"undiagnosed illness."  The Board finds that this reasoning 
can be viewed as literally correct and therefore would 
support the denial of the claim.  

In the alternative, there is medical evidence describing the 
disorder as a "nonspecific dermatitis" of "undetermined 
etiology." Even if this choice of terminology could be 
deemed to equate to an "undiagnosed" illness, the claim 
would still fail.  Under the schedular criteria, a skin 
disability rated as eczema is evaluated as noncompensable 
with slight, if any, exfoliation, exudation or itching if on 
a nonexposed surface or small area.  To warrant a ten- 
percent evaluation, there must be exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.   
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  The only 
area where the nonspecific dermatitis has been present has 
been on the buttocks.  This is clearly a nonexposed surface.  
There is no indication it involves and extensive area.  
Accordingly, if at least one of these two requirements is not 
met, the skin disorder can not be rated as of compensable 
degree.  

The applicable regulations provide that service connection 
may be established for disability resulting from undiagnosed 
illness which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more by December 
31, 2001, following service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317.  
The veteran specifically reported the skin condition appeared 
after he left the Southwest Asia theater of operations.  
There is no showing of a compensable level of manifestations 
since separation from service.  Accordingly, even if the 
veteran's nonspecific dermatitis of unknown etiology could be 
deemed a skin disability due to undiagnosed illness, it still 
can not be service connected under 38 C.F.R. § 3.317.


II.  Entitlement to a Compensable Evaluation for Recurrent 
Urinary Tract Infections with Associated Fatigue

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Prior to 1994, chronic cystitis was rated under 38 C.F.R. 
§ 4.115a, Diagnostic Code 7512.  Diagnostic Code 7512 
provided a noncompensable evaluation for mild impairment, a 
10 percent evaluation for moderate chronic cystitis with 
pyuria and diurnal and nocturnal frequency, a 20 percent 
evaluation for moderately severe chronic cystitis with 
diurnal and nocturnal frequency with pain and tenesmus, a 40 
percent evaluation for severe chronic cystitis with a 
contracted bladder and urination at intervals of one hour or 
less, and chronic cystitis manifested by incontinence that 
required the constant wearing of an appliance warranted a 60 
percent evaluation.  38 C.F.R. Part 4, Code 7512 (prior to 
October 8, 1994). 

Under the new rating criteria, Diagnostic Code 7512 provides 
that chronic cystitis, including interstitial and all 
etiologies, infectious and noninfectious, will be rated as 
voiding dysfunction.  A 20 percent evaluation is assigned for 
voiding dysfunction requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  A 
40 percent evaluation contemplates requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 60 percent evaluation is provided when the use of an 
appliance is required or the wearing of absorbent materials 
must be changed more than four times a day.  

It is also noted that under the new criteria, although not 
specifically connected to Diagnostic Code 7512, criteria 
related to urinary tract infection provide for a 10 percent 
rating for long-term drug therapy, 1-2 hospitalizations per 
year and /or requiring intermittent intensive management.  A 
30 percent rating contemplates recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two/times a year), and/or requiring continuous 
intensive management.

In addition, under the new criteria, obstructive voiding is 
rated at 30 percent for urinary retention requiring 
intermittent or continuous catheterization.  Urinary 
frequency is rated 20 percent disabling with daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.  A 40 percent rating 
contemplates daytime voiding interval of less than one hour 
or awakening to void five or more times per night.  

As was noted earlier where a law or regulation changes after 
the claim has been filed or reopened before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, supra; Marcoux v. 
Brown, 10 Vet. App. 3 (1996).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 5107(b).

The history of the subject disability shows that the veteran 
was originally granted service connection for recurrent 
urinary tract infection and assigned a noncompensable 
evaluation by a rating decision in August 1992, effective 
July 1992, based on service medical records.  Service medical 
records were found to indicate that in August 1988, the 
veteran complained of pain on urination and that the 
assessment was urinary tract infection.  Service medical 
records were further found to reveal complaints with respect 
to the kidneys and frequent urination in March 1989, at which 
time the diagnosis was recurrent urinary tract infection.  In 
January 1992, he complained of right-sided abdominal pain on 
the lower quadrant when urinating with pressure.  

Private medical records for the period of June 1993 to June 
1994 reflect that in June 1993, the veteran complained of 
bladder pressure.  

On October 29, 1993, the veteran filed a claim for a 
compensable rating for his service-connected urinary tract 
infection.

Private medical records further reflect that in August 1994, 
the veteran complained of body ache, chills, headache and 
frequency with urination, and the assessment was urinary 
tract infection.  In June 1994, the veteran reported painful 
urination, urgency, muscle soreness, frequency, and 
headaches.  The diagnosis was urinary tract infection.

VA renal ultrasound in April 1994 was interpreted to reveal 
minimal dilatation of the right and left renal calices 
without pelvic or ureteric dilatation detected.  Calceal 
dilatation of a slightly greater degree was noted with 
bladder distended than following voiding and no renal calculi 
or mass lesion was detected.

Additional private medical records from September 1994 
reflect that the veteran was subject to recurrent urinary 
tract infections with fever, urinary frequency, chills, 
urgency and burning.  It was noted that the veteran had been 
seen for these symptoms previously in June and again in 
August, and had two positive cultures for E coli.  The 
veteran also reported right flank pain when he had the fever.  
Examination indicated that mid-stream urine revealed a mild 
but definite pyuria, and the impression was recurrent urinary 
tract infections.  

VA outpatient records for the period of September 1994 to 
September 1995 reflect that in September 1994, the veteran 
reported urinary tract infections about every three to six 
months since 1988, with dysuria, urgency, malaise, and 
frequency.  There was a diagnosis of recurrent urinary tract 
infection.  In May 1995, it was noted that the veteran 
complained of dysuria and soreness with clear discharge.  
Later in May 1995, the veteran's urinary tract infections 
were manifested by symptoms that included myalgia, urgency, 
arthralgia, dribbling, and urgency, which were indicated to 
be responsive to medication.  In July 1995, there was a 
diagnosis of recurrent discharge with associated symptoms.  
In early September 1995, it was noted that the veteran's 
urinary tract infection the previous week blossomed into a 
kidney infection.  Later in September 1995, the veteran 
complained of chills and fever, and there was an assessment 
of possible urinary tract infection.  In October 1995, the 
impression included recent urinary tract infection, 
clinically cured.

A January 1995 private medical statement from Dr. K. reflects 
that he had been evaluating the veteran for recurrent urinary 
tract infections for the previous two years.  

VA outpatient treatment records for the period of July 1996 
to April 1997 reflect that in July 1996, the veteran's 
complaints included muscle soreness, and the diagnosis was 
recurrent urinary tract infection.  In October 1996, the 
veteran reported an increase in frequency and tingling with 
urination, and the diagnosis was possible prostatitis.  In 
February 1997, the veteran complained of recurrent dysuria, 
frequency and discharge, and the impression was urethritis.  
In April 1997, the veteran complained of abdominal pain.

VA June 1997 general medical examination revealed that 
complaints of infections increased from once every six months 
to once every three months, to once every to two months, to 
the experience of discharge on a daily basis.  The discharge 
was noted to usually be clear, however, when symptomatic with 
other symptoms, the veteran would seek out treatment with 
antibiotics.  The approximate frequency of actual severe 
infections associated with fever and a multiple number of 
systemic complaints occurred on the average of once every two 
months.  Other more frequent episodes without other 
complaints occurred about two or three times a month.  The 
recurrent urinary tract infections could also be associated 
with fatigue and lack of endurance.  

The assessment included chronic urethritis associated with 
arthralgias and other manifestations of pain and less 
commonly associated with frank, documented urinary tract 
infections, possibly suggestive of Reiter's syndrome, and 
fatigue, possibly secondary to chronic urethritis.  The 
examiner commented that the veteran's genitourinary symptoms 
were most compatible with recurrent Reiter's syndrome of a 
low level of chronicity evidenced by the veteran's history.  
Other abnormalities of lower or upper urinary tract 
obstruction, inflammation or interruption were ruled out by 
diagnostic evaluation.  There was no evidence of prostatitis 
or other significant pathological process occurring, the 
examiner finding that the veteran's story was most consistent 
with Reiter's with recurrent urethritis and other systemic 
symptoms.

A VA treatment record from August 1997 reflects that the 
veteran complained of fever, and the diagnosis was urinary 
tract infection, cause unclear.  At this time, there was no 
dysuria, but there was urgency and frequency with small 
volume voids, and low back pain sometimes occurring during 
the urinary tract infection episodes.

An October 1997 witness statement from the veteran's former 
spouse reflects her observation of changes in the veteran 
since his return from the service, including stomach pains.  
The witness recalled that when she and the veteran were 
sexually active, she would constantly have bacteria in her 
body.

An October 1997 statement from the veteran's mother reflects 
her belief that the veteran had trouble with urination since 
his return from Desert Storm and that he additionally 
complained of aches, chills, pain and high fever.

A November 1997 witness statement from the veteran's sister-
in-law indicates that the veteran experienced kidney attacks 
about every four months.  

VA outpatient records from March 1998 reflect that the 
veteran reported symptoms of fever and chills that were noted 
to be the same as with his previous urinary tract infection.  
The veteran reported frequency and that he had been evaluated 
often with no definite answers.

VA genitourinary examination in July 1998 revealed that the 
veteran reported recurrent urinary tract infection that had 
increased in frequency from approximately once a year to 
three or four times a year.  When symptomatic, he experienced 
dysuria, frequency, febrile state, decreased energy and 
overall malaise.  The veteran believed that he was mostly 
fatigued in association with his urinary tract infection.  
Abdominal examination at this time was negative for 
hepatosplenomegaly.  The impression included recurrent 
urinary tract infections.

VA outpatient treatment records for the period of August 1998 
to February 1999 reflect that in August 1998, the veteran 
reported a sore neck and body aches, and there was a 
diagnosis of recurrent urinary tract infection.  The veteran 
reported that if he were not treated, his symptoms would 
progress to high fever, frank hematuria and dysuria.  In 
October 1998, the veteran's symptoms included headache and 
soreness in glands described as symptoms typical of his 
urinary tract infection.  The veteran's last infection was 
reportedly the previous August.  In November 1998, it was 
noted that the veteran had recurrent urinary tract infection 
every three to six months.  The veteran also reported 
hesitancy and decreased stream, and it was noted that 
circumcision was being scheduled for January.  

Private medical records for the period of November 1998 to 
June 1999 reflect that the veteran underwent circumcision and 
cystoscopy in May 1999 for balanitis, urethritis, and to rule 
out urethral stricture.  An entry for June 1999 reflects that 
the veteran still reported some discomfort following his 
surgery of May 1999.

A February 1999 VA treatment record reflects a list of 
problems the veteran attributed to Persian Gulf service, 
including recurrent urinary tract infections.  

Postal Office records received in May 1999 reflect time 
missed from work during 1997, 1998 and 1999.


Analysis

In examining the evidence pertinent to the period of October 
29, 1993 to October 7, 1994 solely under the "old" criteria 
as required pursuant to VAOPGCPREC 3-2000, the Board notes 
that private examination in September 1994 revealed previous 
treatment in June and again in August 1994, and that mid-
stream urine showed a mild but definite pyuria.  
Consequently, giving the benefit of the doubt to the veteran, 
the Board finds that prior to October 8, 1994, the veteran's 
recurrent urinary tract infection was manifested by symptoms 
that more nearly approximated the criteria for a 10 percent 
evaluation under Diagnostic Code 7512, i.e., moderate chronic 
cystitis with pyuria and diurnal and nocturnal frequency.  
38 C.F.R. § 4.7.  

The Board notes, however, that while it may give the veteran 
the benefit of the doubt regarding his reports of frequency 
and findings of pyuria prior to October 8, 1994 for a 10 
percent rating, there is not sufficient evidence prior to 
October 1994 to warrant a 20 percent evaluation for 
moderately severe chronic cystitis with diurnal and nocturnal 
frequency with pain and tenesmus.  More specifically, there 
is no evidence that the veteran experienced tenesmus or 
similar symptoms that would warrant a finding of moderately 
severe chronic cystitis.  Clearly, the veteran's symptoms 
were not indicative of the type of disability consistent with 
a 40 percent evaluation for severe chronic cystitis with a 
contracted bladder and urination at intervals of one hour or 
less, or an even higher rating of 60 percent for chronic 
cystitis that was manifested by incontinence that required 
the constant wearing of an appliance under 38 C.F.R. Part 4, 
Code 7512 (prior to October 8, 1994).

With respect to the period after October 8, 1994, the Board 
must evaluate the veteran's service-connected recurrent 
urinary tract infections under both the "old" and "new" 
rating criteria, and apply the rating criteria most favorable 
to the veteran.  See VAOPGCPREC 3-2000.  Here, however, in 
view of the fact that the Board finds that the veteran is 
entitled to a 10 percent evaluation and not more under either 
criteria, the Board is unable to distinguish on the facts of 
this case how either the "old" or the "new" criteria could 
be found to be more favorable.  In any event, while the Board 
finds that the evidence supports an evaluation of 10 percent 
for this disability from October 1994, it further finds that 
a preponderance of the evidence is against and even higher 
rating under either the "old" or "new" criteria.  

More specifically, after October 8, 1994, while the record 
demonstrates that the veteran's urinary tract infections did 
increase in severity, the symptoms presented still did not 
justify a rating of higher than 10 percent.  Under the 
"old" criteria, while the veteran's symptoms continued to 
be consistent with pyuria and frequency, they still did not 
include tenesmus or similar symptoms that would warrant a 
finding of moderately severe chronic cystitis.  As for the 
new criteria, a continued evaluation under Diagnostic Code 
7512 would still not warrant an increased evaluation, as this 
disability is now rated under voiding dysfunction, which 
provides a 20 percent evaluation when the wearing of 
absorbent materials is required with changing less than 2 
times per day.  

Even applying the criteria for urinary tract infection under 
the new criteria, while this would also entitle the veteran 
to a 10 percent evaluation for long-term drug therapy, 1-2 
hospitalizations per year and/or required intermittent 
intensive management, the record does not reflect recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  Similarly, while 
the criteria for urinary urgency might also permit a 10 
percent rating, with the benefit of the doubt, for daytime 
voiding interval between two and three hours or awakening to 
void two times per night, there is no evidence documenting 
daytime voiding interval between one and two hours or 
awakening to void three or four times per night required for 
a 20 percent evaluation.

In summary, from October 8, 1994, while the veteran is 
entitled to a 10 percent evaluation for this disability under 
either the "old" or "new" criteria, a preponderance of the 
evidence is against an even higher evaluation. 


III.  Entitlement to an Increased Evaluation for Left and 
Right Retropatellar Pain Syndrome, each Knee Currently 
Evaluated as 10 percent Disabling

Background

The Board finds that these claims are also well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, supra.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

The Schedule for Rating Disabilities provides that the normal 
range of knee motion is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (1999), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1999), based 
upon limitation in flexion and/or extension of the leg.  
Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon the veteran's limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Impairment of the knee may also be rated under Diagnostic 
Code 5257.  Under that Code, impairment of the knee, such as 
with recurrent subluxation or lateral instability, is 
assigned a 10 percent evaluation when slight.  A 20 percent 
evaluation is assigned when the impairment of the knee is 
moderate in degree.  A 30 percent evaluation is assigned when 
the impairment of the knee is severe in degree.  38 C.F.R. 
Part 4, Diagnostic Code 5257.  

With respect to each of the veteran's service-connected knee 
disabilities, while the Board has given consideration to 
separate ratings under the Diagnostic Codes for arthritis, 
the record does not contain medical evidence documenting a 
clear diagnosis of arthritis of either knee.  A December 1994 
VA outpatient record reflects an assessment that includes 
degenerative joint disease (DJD), however, this was without a 
review of X-rays.  In addition, there is no X-ray evidence 
establishing degenerative arthritis in either of the 
veteran's knees as is required under either Diagnostic Code 
5003 or 5010.  Moreover, as will be shown more fully below, 
there is no evidence of compensable limitation of motion as 
to the veteran's knees.  Consequently, the Board finds that 
Diagnostic Codes 5003 and 5010 are not for application as to 
these claims, and would otherwise be insufficient on their 
own to provide the veteran with higher or separate 
evaluations.  

Similarly, the Board notes that the regional office (RO) has 
additionally considered the Diagnostic Code for tenosynovitis 
(38 C.F.R. § 4.71a, Diagnostic Code 5024) which is also rated 
on the basis of limitation of motion, as arthritis.  However, 
since the Board can find no diagnosis of tenosynovitis of 
record and compensable motion limitation is not shown, the 
Board finds that the most appropriate Code for the evaluation 
of the veteran's knee disabilities is Diagnostic Code 5257.  

A review of the history of the veteran's left and right knee 
disabilities shows that service connection was granted with a 
0 percent rating assigned for each disability by an August 
1992 rating decision, based on service medical records.  
Service medical records were found to reflect that in 
February 1985, the veteran complained of extreme pain in the 
right and left knees.  He further reported that there had 
been pain for three weeks or longer, and no trauma, swelling 
or redness was noted.  In May 1985, the veteran complained of 
pain in the right knee the previous week, and while there was 
no crepitus, the right knee did have a popping sound.  The 
assessment was chondromalacia.  In September 1985, the 
veteran complained of knee pain eleven months earlier, and 
that he first began noticing knee pain during basic training 
drills.  During the eleven month period, the right knee had 
given out on two occasions.  The assessment was retropatellar 
pain syndrome.  In October 1991, the veteran complained of 
injury to the left knee while playing football and that 
pressure with walking caused pain.  The assessment was slight 
medial meniscus injury.

In October 1993, the veteran filed a claim seeking a 
compensable evaluation for his left and right knee 
disabilities.

Private medical records from March 1994 reflect that the 
veteran reported that his bilateral knee problems began in 
service during the period of 1985 to 1986, and that he 
experienced the sudden onset of pain regardless of the 
activity.  There was full range of motion, and no swelling or 
tenderness was noted on examination.  X-rays of the both 
knees were interpreted to reveal no acute fracture, 
subluxation, erosion or sclerosis, and defects in the upper 
portions of the patella bilaterally were believed to be most 
likely ossification variations but also possibly old avulsion 
fracture sites.  The overall assessment was bilateral knee 
sprain.  

VA outpatient records from December 1994 reflect that the 
veteran complained of pain in his knees that was worse on the 
left.  Examination revealed no laxity or fluid, and the 
assessment included DJD.

VA general medical examination in December 1994 revealed full 
range of motion of all of the joints of the upper and lower 
extremities.  There was also no instability or crepitus of 
either knee and no deformity.

A January 1995 private medical statement from Dr. K. reflects 
that he had evaluated the veteran in March 1994 due to a 
history of chronic recurrent bilateral knee pain over a 10-
year period.  Examination at that time revealed no objective 
findings, and while X-rays were interpreted to reveal defects 
in the upper portions of the patella bilaterally, the 
clinical significance of these findings was considered to be 
questionable.

VA outpatient records from May 1995 reflect that examination 
of the extremities revealed normal joints and motion range.

VA outpatient records for the period of July 1996 to 
September 1996 reflect that in July 1996, the veteran 
complained of soreness in his legs.  In September 1996, the 
veteran reported a "numb spot" above the right knee for the 
previous six months (another notation on the same record 
indicates this numbness had reportedly existed for three 
years).  The veteran also noted that he had hurt his knees 
while playing football.  The assessment was right inguinal 
ligament strain.

VA general medical examination in June 1997 revealed that 
knee reflexes were equal at 2/6.  There was no evidence of 
muscle weakness, atrophy, or fasciculations in the legs, and 
motor strength was noted to be normal in all four 
extremities.  

VA outpatient records from August 1997 reflect that the 
veteran complained of soreness and weakness in his legs.  In 
September 1997, the veteran reported pain in the left knee 
with a sense of "clicking" in the knee.  The assessment was 
chronic left knee pain/right inguinal hernia.

In an October 1997 statement in support of the veteran's 
claim, the veteran's mother indicated that the veteran 
complained of cramping in his legs and aching joints.

VA outpatient records from April 1998 reflect that the 
veteran requested medication for bilateral knee pain.  The 
veteran reported that he had had chronic pain in the knees 
for many years since approximately 1986.  This worsened while 
in the Persian Gulf.  Activities with the Post Office would 
escalate his discomfort.  Ibuprofen had been taken in the 
past with some relief.  The veteran also reported several 
months of pain following inguinal hernia repair in February 
1997.

July 1998 VA genitourinary examination revealed that the 
veteran had a long-term complaint of bilateral knee pain 
since 1984.  No specific injury was associated with this and 
the knee pain was indicated to be exacerbated by walking his 
mail route with the Post Office and sitting for prolonged 
periods of time and using stairs.  He further noted periodic 
swelling in the knees.  Orthopedic examination focused on the 
bilateral knees which were noted to have full range of 
motion, with 145 degrees of flexion and 0 degrees of 
extension.  There was minor tenderness in the inferior 
patellar poles and no pain was experienced on flexion.  The 
knees were found to be stable on anterior, posterior and 
lateral planes, and McMurray's was negative.  The impression 
included bilateral retropatellar pain syndrome.

VA outpatient records from February 1999 reflect that the 
veteran reported that his ankles, knees and hips ached 
intermittently.


Analysis

The Board first notes that the veteran's left and right knee 
disorders have each recently been assigned separate 10 
percent evaluations under Diagnostic Codes 5024 and 5257, and 
as was noted earlier, the Board finds that Diagnostic Code 
5257 is currently the most appropriate Diagnostic Code for 
the evaluation of these disabilities.  This Code provides 
that for "knee, other impairment of: recurrent subluxation 
or lateral instability," a 10 percent rating is warranted 
for "slight" impairment.  The next higher schedular rating 
under this Code of 20 percent is provided for "moderate" 
impairment.

The application of limited range of motion Diagnostic Codes 
would not result in increased ratings.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.

The criteria for application of increased ratings under 
Diagnostic Codes 5256 or 5262 have not been met because there 
has been no finding or diagnosis of ankylosis of the left or 
right knee or impairment of the tibia and fibula of either 
knee by any competent medical evidence.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262 (1999).  Therefore, the Board 
concludes that the only Diagnostic Code which may afford the 
veteran an increased rating based on the medical evidence 
which is currently of record would be Diagnostic Code 5257, 
which would permit a 20 percent evaluation for moderate 
impairment of the veteran's right or left knee.

While the veteran was evaluated for pain in the knees in 
March and December 1994, September 1997, and April 1998, 
soreness of the legs in July 1996 and August 1997, and a 
"numb spot" above the right knee in September 1996, the 
medical findings from these examinations consistently showed 
slight or no objective findings of pathology in the 
examination setting.  In addition, range of motion during 
this period was consistently found to be full, and this was 
again the case at the time of the veteran's most recent VA 
examination in July 1998.  Although July 1998 examination did 
note minor tenderness in the inferior patellar poles, no pain 
was experienced on flexion, and the examination was otherwise 
negative for objective findings.

The Board further notes that the whole rating schedule is 
founded on the principle that ratings will represent average 
industrial impairment, not the specific impairment in one 
particular job.  38 U.S.C.A. § 1155.  Based on these and 
other findings, the Board finds that the amount of impairment 
demonstrated in the left and right knee during the period in 
question does not rise to or more nearly approximate the 
level of moderate impairment in the average employment 
setting.  Thus, as the clear preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.

The Board has also considered entitlement to increased 
ratings on the basis of pain and finds that such entitlement 
is not warranted.  The Board has carefully reviewed the 
entire record in this case and notes that the evaluations 
currently assigned intended to take into account the 
veteran's pain on use of his knees.  See DeLuca v. Brown, 
supra.  Although the veteran clearly has some pain and 
discomfort, together with functional impairment, the Board 
finds that the absence of findings on examination of 
limitation of motion demonstrates that the veteran's symptoms 
are sufficiently contemplated in the 10 percent ratings 
currently assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board further notes that a separate rating is also not 
warranted for nerve disability connected with the veteran's 
left and right knee disorders, as there is no objective 
evidence to support such disability and since the veteran's 
subjective complaints of weakness are already taken into 
account in the veteran's current 10 percent evaluations for 
the left and right knee.  38 C.F.R. §§ 4.40, 4.45, 4.59.  As 
the weight of the evidence is plainly against the award of a 
rating in excess of those currently assigned for the 
veteran's disorders of the knees, there is no basis for such 
an award under the doctrine of reasonable doubt.  38 U.S.C.A. 
§ 5107.


IV.  Whether New and Material Evidence has been Submitted to 
Reopen Claims for Service Connection for a Low Back Disorder 
and a Left Ankle Disorder

Background

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court 
held that "in order to reopen a previously and finally 
disallowed claim . . . there must be 'new and material 
evidence presented or secured' . . . since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

As was noted earlier. service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As was also previously noted, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The evidence which must be considered in determining whether 
there is a basis for reopening the claims is that evidence 
added to the record since the August 1992 rating decision, 
the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, supra.

The evidence of record at the time of the August 1992 rating 
decision included service medical records which were found to 
show that in February 1985, the veteran complained of ankle 
pain of three month's duration and the ankle was assessed to 
be within normal limits.  In September 1990, it was noted 
that the veteran requested an Ace wrap for his left ankle.  
As for the low back, service medical records were noted to 
reflect complaints of back pain since the morning in August 
1988, and the following day, the veteran reported lower back 
pain for the previous two days.  The assessment at that time 
was limited to urinary tract infection.  

Pertinent evidence added to the record since the August 1992 
rating decision includes private medical records for the 
period from June 1993 to June 1999, Post Office records for 
years 1997, 1998 and 1999, witness statements from October 
and November 1997, and VA examination and treatment records 
for the period of April 1994 to March 1999.

An April 1994 VA X-ray report reflects that X-rays of the 
left ankle were interpreted to reveal a normal left ankle.

VA general medical examination of the back in December 1994 
revealed full range of motion of the lumbar spine.  The 
veteran also complained of having to physically manipulate a 
tendon on the posterior aspect of his tibia.  Examination 
indicated that although the tendon was palpable, it was not 
moveable, except higher on the tibia.  The veteran complained 
of pain from this.

A VA outpatient record from April 1995 reflects that the 
veteran reported lower back pain since the service with 
increased pain at this time without re-injury or cause.  The 
pain was noted to be in the center of the back without 
radiation into either leg.  The impression was unusual low 
back pain.  Continued problems with the lower back were not 
noted at the time of further evaluation the following month.

VA outpatient records from October 1995 reflect that the 
veteran complained of back pain for the previous two to three 
days.  The pain was now indicated to be dull and in the 
lumbar area, and although range of motion was full, there was 
pain at the extremes.  The impression was simple mechanical 
low back pain.

VA general medical examination in June 1997 revealed that the 
veteran claimed to have gradually developed low back pain in 
about 1985.  The frequency of occurrence was indicated to be 
once every four to six months.  As for the left ankle, the 
veteran believed that he injured a ligament that ran under or 
inferior to the medial malleolus of the left ankle.  The 
diagnosis included mechanical low back pain and tendonitis, 
medial inferior malleolus, left ankle.  It was further 
indicated that X-rays of the lumbar spine and left ankle were 
interpreted to reveal negative findings.

An October 1997 statement from the veteran's mother reflects 
her recollection that the veteran complained of aching 
joints.

An October 1997 VA treatment record reflects that the veteran 
reported problems with a left foot injury which he apparently 
asserted to be service connected.  The diagnosis was foot 
pain, non-traumatic.

A private medical record from November 1997 reflects that the 
veteran complained of pain on the outside of his left foot 
and also near the left ankle.  It was reported that as a mail 
carrier, the veteran was on his feet and walking for many 
hours at a time, and that he had a history of injury to the 
left ankle seven years earlier, at which time he had a severe 
sprain.  The assessment was cuboid subluxation syndrome of 
the left foot and peroneal tendonitis, with subluxation, left 
ankle.

A VA treatment record from January 1998 indicates that the 
veteran complained of a left ankle "clicking" noise during 
ambulation.  He also complained of back complaints on the 
right side.  

VA genitourinary examination in July 1998 revealed that the 
veteran reported sustaining a left ankle sprain while playing 
football during service.  He continued to complain of left 
ankle laxity and easy "sprainability."  The impression 
included history of left ankle sprain with continued easy 
sprainability.  


Analysis

While this case has been in appellate status, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, supra, concerning the definition 
of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

Following Hodge, the Court, in Elkins v. West, 12 Vet. App. 
209 (1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court further concluded that a determination as to whether 
evidence is new is separate from a determination as to 
whether the evidence is material.  If the Board determines 
that the evidence is not new, that should end the Board's 
analysis as to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material, and thus any 
error arising from the application of the now invalid Colvin 
test of materiality would be harmless and a remand for 
readjudication consistent with Hodge would not be warranted.

In a February 1999 rating decision, after applying the 
correct standard in accordance with Hodge, the RO concluded 
that the evidence submitted since the August 1992 rating 
decision did not constitute new and material evidence because 
it repeated the history of left ankle and low back injury in 
service and was cumulative.  

The Board has considered the evidence and contentions 
received since the rating decision in August 1992, which 
includes private and VA examination and treatment records 
between 1993 and 1999.  However, while this evidence may 
document the existence of current disability associated with 
the veteran's low back and left ankle, it does not constitute 
medical evidence that links any current disability of the low 
back or left ankle to service.

The veteran's contention that current left ankle and low back 
disability is related to service lacks probative value, since 
as a layperson, he is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
was noted previously, by itself, 38 U.S.C.A. § 1154(b) would 
also not help the veteran, as this provision does not obviate 
the need for competent evidence linking current disability to 
service.

The critical question in this case was and remains whether 
there is medical evidence linking any current low back or 
left ankle disorder to service.  The evidence received since 
the August 1992 rating decision does not adequately address 
this fundamental question as to the veteran's claims.  
Therefore, the Board must find that the additional evidence 
and material of record received in this case is not probative 
of this critical question and thus is not material.  It is 
also not material because it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  38 C.F.R. § 3.156(a).



ORDER

The veteran's claims for service connection for stomach 
pains, headaches, muscle soreness, chills and fever, eye 
socket pain, chronic fatigue, and memory loss are denied as 
not well grounded.

The claim for service connection for nonspecific dermatitis 
of the left buttock is denied.

Entitlement to a 10 percent evaluation for recurrent urinary 
infection with associated fatigue is granted.

Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the right knee is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for a low back 
disorder is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for a left 
ankle disorder is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 44 -


- 1 -


